DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Previously Indicated Allowable Subject Matter
The indicated allowability of previously presented claim 11 as noted in the previous Non-Final Rejection mailed 12 August 2021 is withdrawn upon reconsideration of the previously cited prior art of record and in view of newly discovered reference(s).  Rejections based on the cited reference(s) follow.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, 12-14, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejections below for details. If Applicant has questions regarding the office action or would like to discuss the application, the examiner may be contacted as needed.

Claim Objections
Claims 16 objected to because of the following informalities:  
Re claim 16, 3rd paragraph, it is recommended the claim be amended: "a server side acquisition unit that acquires the information related to [[a]] the position from the power supply device via the communication network", to avoid potential antecedent basis issues since the element is already introduced in the previous paragraph.
It is generally advised regarding all claims for Applicant to consider amending reference to "a position of the power supply device" to more clearly refer to "a geographical position of the power supply device" or similar when introduced to avoid confusion and potential issues under 35 USC 112(a) with intended scope of the term. It is understood from Applicant's disclosure and the current claim interpretation that "position" in this context only refers to geographical location/latitude-longitude or similar as can be determined by GPS/similar geolocating devices, and it is therefore strongly recommended the claims also similarly describe the position to avoid potential confusion since the term position may sometimes refer to other features such as electrical connection position or relative position in a room which are not encompassed by the invention. Note also the interpretation under 35 USC 112(f) below for the power supply side acquisition unit.
It is generally advised regarding claims 4-7, 9-10, and similar claims that caution should be made referring to "the information indicating" something and "the information related to the position", since the names are similar, and it is also difficult to easily determine in many instances whether the same information is being referred to/further elaborated on what it is indicative of, or whether different information is being referred to. In general, it is recommended Applicant ensure the claims clearly state and distinguish when it is intended for the device to measure/sense particular value, when the device is operating to determine/compare/process changes or differences in quantities, and when the device is transmitting particular information to the server to avoid potential unintended interpretation.
Applicant is also generally advised that claim language is given its broadest reasonable interpretation during examination and that care should be taken to ensure that claims recite specific operations performed corresponding to any feature intended. For example, recitation of "information indicating whether or not at least one of a change amount and a change speed of at least one of an installation position and a posture of the power supply device exceeds a predetermined threshold value" could potentially be broadly interpreted as referring to just information on a current position/posture, which would generally be indicative of any changes exceeding a threshold over time. It would generally be advised to include recitation of operation of the power supply device components actually "determining" whether the parameter exceeds a threshold if such determination is meant to be required for example.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"power supply side acquisition unit", in claims 1-7, 9-10, 12-14, 20-21, corresponding to at least one of a GPS or equivalent devices for determining geographical position, and a sensor detecting inclination/rotation/or similar equivalent devices for detecting general posture of the device as well-known to those skilled in the art. Note that where the claims specifically require acquisition of one of position or posture the element will be interpreted as requiring the corresponding type of structure for acquiring the type of information.
"power supply side transmission unit", "server side transmission unit", in claims 1-7, 9-10, 12-14, 16-20, corresponding to electronic communication devices/circuits/controllers or well-known equivalents thereof for electronically transmitting and/or receiving information over any kind of communication network/medium as understood by those skilled in the art.
"server side acquisition unit", in claims 16-20, corresponding to communication and control devices/circuits/controllers or well-known equivalents thereof for electronic communication and information management to receive/acquire/process electronic data as understood by those skilled in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mull (US2014/0342193).
Re claim 21, Mull teaches a power supply device (battery assembly <110>, see [0021], Fig. 1A; note intended use as backup power supply is recited as part of the preamble and does not require further structural/operational limitation, and is therefore non-limiting) which is usable as a backup power supply, the power supply device comprising a power supply side acquisition unit (monitoring unit <220> including accelerometer <308> used to sense battery device orientation/direction of acceleration, i.e. posture, see [0025], [0030-0031], [0035], Figs. 2-3) that acquires information related to a position of the power supply device, 
wherein the power supply side acquisition unit acquires information indicating a posture of the power supply device as the information related to the position (see [0025], [0030-0031], [0035], Figs. 2-3 regarding accelerometer <308> used to sense battery device orientation/direction of acceleration, i.e. posture). See Mull: [0021], [0025], [0030-0031], [0035], Figs. 1-3. Note that a very large amount of prior art, some of which are cited as prior art of record, would be able to anticipate the recited claim limitations and basic features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, 12-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN206021471U; specific reference is made to portions of attached English machine translation) in view of Ogino (JP2005146646A; specific reference is made to portions of attached English machine translation).
Re claim 1, Yuan teaches a power supply device (base station backup power supply, see Yuan: [14], Fig. 1) which is used as a backup power supply, the power supply device comprising a power supply side acquisition unit (GPS positioner <40>, see Yuan: [14-15], Fig. 1 regarding GPS determining battery location/position) that acquires information related to a position of the power supply device,
wherein the power supply device is connected to a server (remote server <50>) via a communication network (see Yuan: [14], Fig. 1 regarding communication between power supply communication module <41> and remote server <50>, thereby inherently requiring some form of communication network between), 
wherein the power supply device further includes a power supply side transmission unit (communication module <41>, see [14], Fig. 1) that transmits the information related to the position to the server via the communication network, and 
wherein the power supply side transmission unit transmits information indicating whether or not at least one of a change amount and a change speed of at least one of an installation position and a posture of the power supply device exceeds a predetermined threshold value as the information related to the position to the server (see Yuan: [14-15], Fig. 1 regarding GPS locator communicating current position information and also electronic fence alarm module <45> operation for GPS locator to sending alarm information to server indicating when the power supply leaves a preset area, i.e. information generally indicative of position changes and amounts that may exceed a threshold). See Yuan: [11-15], Fig. 1.
Although Yuan generally discloses the transmitted information may be information generally indicative of change amount of installation position exceeding a predetermined threshold value and determination the device has left a set area (see Yuan: [14-15], Fig. 1), Yuan does not explicitly discuss whether such information is treated as indicative of position change amount exceeding a predetermined threshold or determined as such. Ogino, however, teaches that it is known in the art of remote server monitored electronic devices with GPS locating that determination of and information transmitted regarding whether the device position has left a set area may similarly and equivalently be based on determination that the device GPS position has moved/changed by a predetermined threshold and then transmitting indication of the condition to the server (see Ogino: [0036], [0046-0047], Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuan to incorporate the teachings of Ogino by having transmitted information regarding determination of device position being within/leaving an area be equivalently determined by position change amount exceeding a predetermined threshold for purposes of providing known equivalent means for determining whether the GPS tracked device has left its current designated area and providing information indication of such status to monitoring server (see Yuan: [15]; Ogino: [0036], [0046-0047]).
Re claim 2, Yuan in view of Ogino teaches the power supply device according to claim 1, further comprising an energy storage device (Yuan: battery pack <10>) connected to an external power supply (Yuan: uninterruptable power system/UPS <20>) and supplied with power from the external power supply, wherein the energy storage device supplies power to the power supply side acquisition unit and to an external device (communication base station equipment, not depicted; see Yuan: [1-2], [11], [14], Fig. 1 regarding battery <10> supplying power to GPS positioner <40> and also to the base station itself for which it serves as backup power supply) to which the power supply device is connected when power supply from the external power supply to the power supply device and the external device is interrupted. Although Yuan does not provide explicit discussion of the standard operation of the UPS and battery to have external power supplied to battery and then battery to provide power when external power is interrupted (see Yuan: [14]), such operation is well-known in the art of uninterruptible power supplies as exemplified by Ogino (see Ogino: [0032], Fig. 2 regarding UPS providing power from external power supply and battery providing power to device components when external power interrupted), or alternatively Official Notice taken that the recited UPS battery standard operation is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of Yuan in view of Ogino to include the recited energy storage external power charging and supply when interrupted for purposes of providing known equivalent UPS backup battery operation and to ensure that backup power application is properly provided by maintaining battery charge when external power is present and providing backup power to loads from battery when external power is lost.
Re claim 3, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side acquisition unit acquires information indicating at least one of the installation position and the posture of the power supply device as the information related to the position (see Yuan: [14-15], Fig. 1 regarding GPS determining battery location/position information; see also discussion of claim 1).
Re claim 4, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side acquisition unit acquires the information indicating the at least one of the change amount and the change speed of the at least one of the installation position and the posture of the power supply device as the information related to the position (see Yuan: [14-15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2; and discussion of claim 1 above regarding obviousness of operation to determine change in device position and transmitting information to server indicating when the change exceeds threshold).
Re claim 5-6, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side acquisition unit acquires the information indicating whether or not the at least one of the change amount and the change speed of the at least one of the installation position and the posture of the power supply device exceeds the predetermined threshold value as the information related to the position; wherein the power supply side acquisition unit acquires the information indicating whether or not the at least one of the change amount and the change speed exceeds the threshold value by determining whether or not the at least one of the change amount and the change speed exceeds the threshold value (see Yuan: [14-15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2; and discussion of claim 1 above regarding obviousness of operation to determine change in device position and transmitting information to server indicating when the change exceeds threshold).
Re claim 7, Yuan in view of Ogino teaches the power supply device according to claim 5, wherein the power supply side acquisition unit issues an alarm when the information indicating that the at least one of the change amount and the change speed exceeds the threshold value is acquired (see Yuan: [15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2 regarding alarm signal/notification to GPS locator and also GPS locator to remote server when detecting device has left designated area).
Re claim 9, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side transmission unit transmits information indicating the at least one of the installation position and the posture of the power supply device as the information related to the position to the server (see Yuan: [14-15], Fig. 1 regarding GPS determining battery location/position information and communicating position to server; see also discussion of claim 1).
Re claim 10, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side transmission unit transmits the information indicating the at least one of the change amount and the change speed of at least one of the installation position and the posture of the power supply device as the information related to the position to the server (see Yuan: [14-15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2; and discussion of claim 1 above regarding obviousness of operation to determine change in device position and transmitting information to server indicating the current position or change amount of position exceeding threshold, i.e. indicating change amount of position).
Re claim 12, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side transmission unit issues an alarm to the server when the at least one of the change amount and the change speed exceeds the threshold value (see Yuan: [15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2 regarding alarm signal/notification to remote server via communication module when detecting device has left designated area).
Re claim 13, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply side acquisition unit acquires the information related to the position using GPS (Global Positioning System) (see Yuan: [14], Fig. 1 regarding GPS positioner <40>).
Re claim 14, Yuan in view of Ogino teaches the power supply device according to claim 1, wherein the power supply device comprises an uninterruptible power supply system (Yuan: UPS <20>, see Yuan: [14], Fig. 1; note no specific structure or operation is claimed and the term may generally encompass a variety of structures/operations and thus is not limiting by itself).
Re claim 20, Yuan in view of Ogino teaches a power supply device management system (see Yuan: Fig. 1) comprising: 
a server (remote server <50>); and 
a power supply device (base station backup power supply, see Yuan: [14], Fig. 1) connected to the server via a communication network (see Yuan: [14], Fig. 1 regarding communication between power supply communication module <41> and remote server <50>, thereby inherently requiring some form of communication network between), 
wherein the power supply device includes a power supply side acquisition unit (GPS positioner <40>, see Yuan: [14-15], Fig. 1 regarding GPS determining battery location/position) that acquires information related to a position of the power supply device,
wherein the server includes a server side acquisition unit (see Yuan: [14], Fig. 1 regarding communication between power supply communication module <41> and remote server <50>, the server thereby inherently requiring some form of communication device to electronically receive the information, i.e. acquisition unit) that acquires the information related to the position from the power supply device via the communication network, 
wherein the power supply device further includes a power supply side transmission unit (communication module <41>, see Yuan: [14], Fig. 1) that transmits the information related to the position to the server via the communication network, and 
wherein the power supply side transmission unit transmits information indicating whether or not at least one of a change amount and a change speed of at least one of an installation position and a posture of the power supply device exceeds a predetermined threshold value as the information related to the position to the server (see Yuan: [14-15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2; and discussion of claim 1 above regarding obviousness of operation to determine change in device position exceeding predetermined threshold and transmitting information to server indicating when the change exceeds threshold). See Yuan: [11-15], Fig. 1; Ogino: [0036], [0046-0047]; and discussion of claim 1 above regarding similar limitations.

Claims 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Ogino, further in view of Koike (JP2001069147A; specific reference is made to attached English machine translation).
Re claim 16, Yuan in view of Ogino teaches a server (Yuan: remote server <50>) which is connected to a power supply device (Yuan: base station backup power supply, see Yuan: [14], Fig. 1) via a communication network (see Yuan: [14], Fig. 1 regarding communication between power supply communication module <41> and remote server <50>, thereby inherently requiring some form of communication network between), the server comprising: 
a server side acquisition unit that acquires the information related to a position from the power supply device via the communication network (see Yuan: [14], Fig. 1 regarding communication between power supply communication module <41> and remote server <50>, the server thereby inherently requiring some form of communication device to electronically receive the information, i.e. acquisition unit), 
wherein the power supply device includes a power supply side transmission unit (communication module <41>, see Yuan: [14], Fig. 1) that transmits the information related to the position to the server via the communication network and 
wherein the power supply side transmission unit transmits information indicating whether or not at least one of a change amount and a change speed of at least one of an installation position and a posture of the power supply device exceeds a predetermined threshold value as the information related to the position to the server (see Yuan: [14-15], Fig. 1; Ogino: [0036], [0046-0047], Fig. 2; and discussion of claim 1 above regarding obviousness of operation to determine change in device position exceeding predetermined threshold and transmitting information to server indicating when the change exceeds threshold). See Yuan: [11-15], Fig. 1; Ogino: [0036], [0046-0047]; and discussion of claim 1 above regarding similar limitations.
Although Yuan in view of Ogino teaches the power supply device communicating the information related to the position to the server, Yuan in view of Ogino does not explicitly discuss the server comprising a server side transmission unit that transmits a signal that requests acquisition of information related to a position of the power supply device to the power supply device via the communication network. One of ordinary skill would find design of server communication protocol to initially transmit signal to request information to be known and obvious however. Koike teaches that it is known in the art of remote server monitored GPS tracked electronic devices for the network connected central monitoring device to include a server side transmission unit that transmits a signal that requests acquisition of information related to a position of the power supply device to the power supply device via the communication network (see Koike: [0001], [0006-0009], [0016-0017], [0029], regarding central device polling devices by transmitting monitor signal to each device and receiving device position data in response). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan in view of Ogino to incorporate the teachings of Koike by having the server acquiring the information related to position include initially transmitting signal requesting the information as recited for purposes of providing known, equivalent means of network communication for a central device to acquire data from multiple devices in a network (see Koike: [0001], [0006-0009]).
Re claim 17, Yuan in view of Ogino, further in view of Koike teaches the server according to claim 16. Koike further teaches wherein the server side acquisition unit further acquires map information associated with identification information on the power supply device, compares the acquired information related to the position with the map information, and specifies the identification information on the power supply device having the information related to the position (see Koike: [0001], [0004-0009], regarding central device accessing stored map data with each device ID/address/number, updating device information with its position information with the map for display of device addresses/IDs with respective position on map) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the recited server side acquisition unit operations with map information as taught by Koike for purposes of providing convenient visual presentation of device location data for users monitoring or maintaining the system (see Koike: [0001], [0004-0009]).
Re claim 18, Yuan in view of Ogino, further in view of Koike teaches the server according to claim 16, wherein the server side acquisition unit periodically acquires the information related to the position from the power supply device via the communication network (see Yuan: [15] regarding acquiring real-time position information implying information must be periodically updated; see also Ogino: [0016-0017] regarding periodically detecting and transmitting device position or detected position change to server; alternatively, Official Notice is taken that it is well-known and obvious in the art of remote monitored systems for monitored information to be periodically acquired for purposes of ensuring information is updated regularly).
Re claim 19, Yuan in view of Ogino, further in view of Koike teaches the server according to claim 16, wherein the server side acquisition unit acquires device information from the power supply device via the communication network (see Yuan: [11], [14] regarding server acquiring and monitoring battery status information for purposes of maintaining the backup power supply working condition). Although Yuan in view of Ogino, further in view of Koike, does not explicitly discuss the battery status information that is being monitored as part of maintain the power supply's working condition including a manufacturing time of the power supply device, one of ordinary skill in the art would know that a power supply or battery manufacturing time is a well-known parameter retained by power supply device used to indicate age/health of the device, and Official Notice is hereby taken that it is well known for power supply health/maintenance monitoring systems to acquire such information. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan in view of Ogino, further in view of Koike, to acquire manufacturing time as part of the battery status information acquired for purposes of providing known device health/age information to help personnel maintain and ensure proper working condition of the power supply/battery.

Conclusion
In summary, the cited prior art of record would appear to teach and make obvious the currently recited power supply device with position or posture determining and remote server reporting features, functioning in essentially the same manner as recited. At present, it is not apparent what features would be considered distinguished and nonobvious over the prior art. If applicant believes that specific combination of features/manner of operation would be distinguished and nonobvious over the prior art, then it is recommended the claims be amended to clearly and specifically recite the corresponding features with citation to the Specification/Drawings for support and explanation provided regarding nonobviousness. Applicant is cautioned that claim language is given its broadest reasonable interpretation, and that it is generally advised that the claims clearly and explicitly recite structure/components performing operations, any parameters being measured/sensed/etc. by respective components, any data calculations/processing/comparison that must be done, and then any specific information/data which is being transmitted/communicated, as appropriate to clearly describe intended operation of the devices. Applicant may contact the examiner to discuss the office action or possible amendments as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836